IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE         FILED
                            AUGUST 1997 SESSION
                                                    September 18, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      )   NO. 01C01-9610-CR-00420
      Appellee,                       )
                                      )   SUMNER COUNTY
VS.                                   )
                                      )   Hon. Jane W. Wheatcraft, Judge
STACY DWAYNE MEADOWS,                 )
                                      )   (Community Corrections
      Appellant.                      )    Revocation)



FOR THE APPELLANT:                        FOR THE APPELLEE:

DAVID ALLEN DOYLE                         JOHN KNOX WALKUP
District Public Defender                  Attorney General and Reporter

PAMELA E. BECK                            KAREN M. YACUZZO
NANCY MYERS                               Assistant Attorney General
Assistant District Public Defenders       450 James Robertson Parkway
117 East Main Street                      Nashville, TN 37243-0493
Gallatin, TN 37066-2801
                                           LAWRENCE RAY WHITLEY
                                           District Attorney General

                                           DEE GAY
                                           Assistant District Attorney General
                                           113 West Main Street
                                           Gallatin, TN 37066-2803




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION



       The appellant, Stacy Dwayne Meadows,1 appeals the Sumner County

Criminal Court’s order revoking his community corrections sentence. Appellant

contends that the trial court erred in revoking this alternative sentence and ordering

confinement. We find no error; accordingly, the judgment of the trial court is

affirmed.



                          PROCEDURAL BACKGROUND



       In September 1992, appellant pled guilty to burglary of a habitation. He was

sentenced to three (3) years, with all but 30 days suspended, and placed on

supervised probation. In March 1993, he pled guilty to possession of marijuana in

a penal institution. He received a three (3) year community corrections sentence

consecutive to the burglary probation violation. He was required to serve six (6)

months in jail on the probation violation, and the remainder of his sentence was to

be served on probation.

       In March 1996, appellant’s probation was once again revoked on various

grounds, including moving without notifying his probation officer, failure to report to

his probation officer, failure to pay probation fees, failure to provide proof of

payment of restitution and/or costs, failure to seek alcohol and drug treatment and

numerous arrests and convictions. He was ordered to serve 45 days in jail, and the

remainder of his sentence was to be served in the community corrections program.

       On April 15, 1996, a Violation of Community Corrections Warrant was issued

citing appellant’s failure to report to his case officer for a period of two (2) weeks.

The warrant was later amended to indicate that appellant was in absconder status.

       At the revocation hearing, appellant testified that he had not reported to his

case officer since he had been released from jail after his second probation



       1
          Appellant’s name is also spelled “Stacey” in some of the court documents.
It is spelled “Stacy” in the judgments and revocation orders.

                                          2
violation. He claimed that he had been in Alabama visiting his mother, but had

attempted to contact his case officer. Additionally, he stated that he had been

drinking excessively, but had not sought treatment because he did not have

insurance.

       At the conclusion of the hearing, the trial court found that appellant violated

the conditions of his community corrections sentence. The court ordered that he

serve the remainder of his sentence in the Tennessee Department of Correction.



                                     REVOCATION



       In his sole issue on appeal, appellant argues that the trial court erred in

revoking his community corrections sentence. More specifically, he insists that the

mere finding of a violation of the conditions of the community corrections sentence

will not support revocation. He maintains that incarceration is inappropriate, and the

trial court abused its discretion.

       Revocation of a community corrections sentence is subject to abuse of

discretion standard of review, rather than a de novo standard. State v. Harkins, 811
S.W.2d 79, 82 (Tenn. 1991). Discretion is abused only if the record contains no

substantial evidence to support the conclusion of the trial court that a violation of the

community corrections sentence has occurred. Id.

       In the case sub judice, there is no question that appellant violated the terms

of his community corrections sentence. In fact, he admitted that he did not report

to his case officer as required in the conditions of the community corrections

sentence. Moreover, it appears that he left the jurisdiction soon after he was

released from jail.

       Appellant complains that there is no evidence in the record to suggest that

he is not amenable to rehabilitation and “no longer presents a good risk.” To the

contrary, there is overwhelming evidence in the record to suggest that he is not a

proper candidate for alternative sentencing.        Appellant has a history of non-

compliance with the conditions of his release. He has shown a blatant disregard for



                                           3
the conditions of his alternative sentences. Indeed, this is his third revocation. The

trial court did not abuse its discretion in revoking appellant’s community corrections

sentence.

       Furthermore, the trial court did not abuse its discretion in ordering that

appellant’s sentence be served in confinement. Upon finding a violation, the trial

court has the authority to terminate the program and order confinement. Tenn.

Code Ann. § 40-36-106(e)(4). It is evident that measures less restrictive than

confinement have frequently and recently been applied unsuccessfully to the

appellant, making confinement an appropriate measure. Tenn. Code Ann. § 40-35-

103(1)(C). This issue is without merit.



                                  CONCLUSION



       We conclude that the trial court was warranted in revoking appellant’s

probation and ordering that he serve the remainder of his sentences in confinement.

The judgment of the trial court is affirmed.




                                                  JOE G. RILEY, JUDGE

CONCUR:




J. CURWOOD WITT, JR., JUDGE




JOE H. WALKER, III, SPECIAL JUDGE




                                          4